ARNOLD, Judge.
Defendant first contends that it was error to consolidate for trial the charges against him and his wife because the offenses allegedly committed by his wife occurred on 17 April 1975 while the offenses for which he was charged occurred on *47618 April 1975. We find no merit in the contention. Defendant and his wife were indicted for identical offenses which were connected in time, place and circumstances. Evidence resulting from the lawful search of the residence of defendant and his wife was competent and admissible at the trial of either of them. See G.S. 15-152; State v. Branch, 288 N.C. 514, 220 S.E. 2d 495 (1975) ; State v. Keitt, 19 N.C. App. 414, 199 S.E. 2d 23 (1973).
Defendant next contends that the affidavit upon which the search warrant was issued is defective. We disagree. The affidavit reads as follows:
“James E. Henderson Narcotic Agent Sheriff Dept.; being duly sworn and examined under oath, says under oath that he has probable cause to believe that Larry Sousa — Doreen Sousa has on their Premises and Curtilage certain property, to wit: Marijuana and L.S.D. the possession of which is a crime, to wit: G.S. 90-95. The property described above is located on the Premises and Curtilage described as follows: Beige trailer trimmed in gold outline with black at lot 110 Gatlin Trailer Park, Hubert, N. C. The facts which establish probable cause for the issuance of a search warrant are as follows: A reliable and confidential informant has purchased L.S.D. from this residence on three occasions. On 17 April 75 he purchased 6 tablets L.S.D. for $15.00. On 18 April 75 he purchased 4 tablets L.S.D. for $10.00. On 21 April 75 he purchased 1 tablet L.S.D. for $2.00. This informant has given information in the past leading to numerous narcotic arrest and conviction. This informant has made over fifteen Narcotic buys for this Narcotic division and has testified in Court before on Narcotic buys.
s/ James E. Henderson
Signature of Affiant”
Before issuing a search warrant the magistrate must have before him circumstances which form a reasonable ground to believe that the proposed search will reveal the presence of the objects sought upon the premises to be searched, and that such objects will aid in apprehension or conviction of the offender. State v. English, 27 N.C. App. 545, 547, 219 S.E. 2d 549 (1975).
The affidavit in this case is not conclusory. It states the underlying circumstances upon which the conclusions are based. *477The basis for the informant’s belief that the drugs were where he said they were is provided by the averment that the informant had been to defendant’s premises on three specific dates, and that he purchased specific amounts of L.S.D. The basis for the informant’s reliability is also provided by the averment that this informant has made more than fifteen buys for the narcotic division of the sheriff’s office, and that he has given information in the past which led to numerous arrests and convictions.
Defendant further attacks the sufficiency of the affidavit to support the search warrant because it refers to marijuana, and fails to state the basis for any marijuana, since all the informant’s purchases were of L.S.D. Defendant cites State v. Miller, 282 N.C. 633, 194 S.E. 2d 353 (1973), where the search warrant was held to be invalid by this Court and the Supreme Court. In Miller the warrant authorized a search for intoxicating liquor while the affidavit alleged gambling devices. Clearly there was no probable cause to search for intoxicating liquor.
The warrant in the instant case authorizes a search for “marijuana and L.S.D.” We hold that there was an ample showing of probable cause as to the presence of L.S.D., and the inclusion of “marijuana” in the warrant in no way affects its validity authorizing the search for L.S.D.
After one hour’s deliberation a juror indicated the jury might not ever reach a unanimous verdict. The jury was then allowed to go home and report back the next morning. The next morning the court instructed the jury to attempt to reconcile their differences unless they could not do so without violating their individual consciences. The jury resumed deliberations but subsequently returned again and stated that they were deadlocked. The court then instructed them that if they failed to reach a verdict the case would be tried again by another jury, and the jury was again asked to attempt to reconcile their differences.
It is defendant’s contention that the court improperly coerced the jury to reach a verdict by failing to remind the jurors not to violate their consciences and principles in attempting to reach a verdict.
The court gave specific instructions to the jury that they should not violate their consciences in an attempt to reach a *478verdict. Considering a-11 of the court’s instructions we fail to see how the jurors could possibly have been misled. Moreover, we find nothing in the instructions that tends to coerce, or in any way intimate an opinion as to what the verdict ought to be. We find no error in the additional instructions to the jury concerning their duty to make an effort to reconcile differences and reach a verdict.
We have examined defendant’s remaining assignments of error, including those relating to the court’s charge to the jury, and we find no prejudicial error.
No error.
Judges Britt and Vaughn concur.